ALAN R. SCHWARTZ, Circuit Judge.
The court has concluded that the conduct of the investigating and arresting police officer in this case, especially his active and lengthy participation in the lewd conduct for which the defendant was convicted, was so outrageous as to shock the court’s conscience and require that the prosecution against the defendant be dismissed. See City of Ft. Lauderdale v. Couts, 239 So.2d 874 (Fla. 4th DCA 1970); Spencer v. State, 263 So.2d 282 (Fla. 1st DCA 1972); United States v. Kros, 296 F. Supp. 972 (E. D. Pa. 1969). Moreover, the defendant may not be convicted of resisting without *175violence her thus-unlawful arrest. Accordingly, the judgment below is reversed in its entirety and the cause remanded with directions to discharge the defendant.
*****
The attorney for the appellant wrote to the editor, as follows —
This case arose on September 18, 1976 when Detectives A and B of the Dade County Public Safety Department, vice squad, rented two adjacent rooms at a motel on Collins Avenue. One of them called a local massage parlor and ordered a body rub in his room. The defendant was dispatched by the parlor to Detective A’s room. She arrived at approximately 10:45 P.M. The detective answered the door clad in his undershorts. The detective and the defendant then engaged in general conversation for approximately 25 minutes, until about 11:10 P.M. During the conversation both the defendant and the detective had at least one drink of scotch. The defendant advised the detective the price for the massage was $50, which Detective A paid her. In the conversation, the detective claimed that the defendant quoted him a price of $20 extra for a “blow job” or $30 for intercourse, A testified he decided on intercourse. He then alleged that the defendant had him remove his clothing and lie down on a bed and she started to massage his back. He states that the defendant told him to roll over, that as he rolled over, he took his penis and put it in the defendant’s mouth and allowed the defendant to suck on his penis for “3 or 4 seconds.” The detective testified he then got out of the bed on the pretense of turning off the television, and while out of the bed, he got his ID and signalled for Detective B, who was in the next room, to come in and assist him. B came into the room, grabbed the defendant; there was a short scuffle while Detective A handcuffed her. The arrest took place at 12:10 A.M., one and one-half hours after the defendant arrived at the officer’s room and one hour after they allegedly got into the bed.